PER CURIAM.
The Florida Bar brought this disciplinary action against Walter G. Bell, a member of the Florida Bar, for falsely acknowledging and witnessing a deed as well as two other legal documents. This Court has jurisdiction pursuant to article Y, section 15, Florida Constitution. After a hearing, the referee recommended that Bell be found guilty of violating disciplinary rules 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(6) (conduct adversely reflecting on his fitness to practice law), 7-102(A)(5) (knowingly making a false statement of fact or law), and 7-102(A)(7) (counseling or assisting a client in conduct that the lawyer knows to be illegal or fraudulent), as well as article XI, rule 11.02(8)(a) (conduct contrary to honesty, justice, or good morals) of the integration rule. In light of these findings, the referee recommended that Bell receive a public reprimand by personal appearance before the board of governors of the Florida Bar and that Bell pay the costs incurred in this proceeding. We adopt the uncontested referee’s report and approve the recommended discipline.
Accordingly, Bell is directed to appear before the board of governors at a time and place to be set by the board to receive a public reprimand. Judgment for costs in the amount of $672.12 is hereby entered against Bell, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and ADKINS, EHRLICH, SHAW and BARKETT, JJ., concur.